This is a conviction for selling whisky in a dry area, with punishment fixed at a fine of $400.00, so enhanced by reason of a prior conviction for an offense of like character under the provision of Art. 61, P. C.
To sustain the allegation of prior conviction, the State relied alone upon a certified copy of the judgment of conviction. This is not sufficient. The accused must be identified as the one and same person who was so convicted. Potter v. State, 137 Tex.Crim. R., 128 S.W.2d 817; Doyle v. State, 140 Tex.Crim. R., 145 S.W.2d 876; McCann v. State, 123 Tex.Crim. R., 60 S.W.2d 451.
The facts being insufficient to sustain the allegation of a prior conviction, the judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 407